21-60162-rbk Doc#30-2 Filed 05/19/21 Entered 05/19/21 16:32:32 Exhibit B (Declaration
                               of Kelly Hurt) Pg 1 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

                                                               §
     In re:                                                    §    Chapter 11
                                                               §
     DARYL GREG SMITH,                                         §    Lead Case No. 21-60162-rbk
                                                               §
     CANADIAN RIVER RANCH, LLC                                 §    Second Case No. 21-60163-rbk
                                                               §
                        Jointly Administered Debtors.          §    (Jointly Administered Under
                                                               §    Case No. 21-60162-rbk)

                 DECLARATION OF KELLY HURT IN SUPPORT OF
       DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
     RETENTION AND EMPLOYMENT OF LAND DOCTORS, INC. AS THE DEBTORS’
     REAL ESTATE BROKER EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              I, Kelly Hurt, make this Declaration pursuant to 28 U.S.C. § 1746 and state:

              1.       I am the founder and owner of Land Doctors, Inc. (“Land Doctors”), which has its

 principal place of business at 29848 County Road 1480, Allen, Oklahoma 74825. I received a

 bachelor’s of science degree from Mississippi State University in 1993 and a Ph.D. in

 environmental science and forestry from Mississippi State University in 1996. I have been a

 licensed Oklahoma real estate broker since 2015. I can be reached at (580) 421-7512 or

 kelly@landdoctors.com.

              2.       I submit this declaration (the “Declaration”) on behalf of Land Doctors in support

 of the Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of

 Land Doctors, Inc. as the Debtors’ Real Estate Broker Effective Nunc Pro Tunc to the Petition

 Date (the “Application”), 1 by which the above-captioned debtors and debtors in possession




 1
              Capitalized terms used but not otherwise defined in this section shall have the meanings ascribed to them in
              the Application.



 DECLARATION OF KELLY HURT                                                                                    Page 1 of 3
21-60162-rbk Doc#30-2 Filed 05/19/21 Entered 05/19/21 16:32:32 Exhibit B (Declaration
                               of Kelly Hurt) Pg 2 of 3



 (collectively, the “Debtors”) are seeking to retain and employ Land Doctors as their real estate

 broker in connection with the sale of approximately 11,084 acres located in McIntosh County,

 Oklahoma (the “Property”). Except as otherwise indicated, I have personal knowledge of the

 matters set forth herein. If called to testify, I could, and would testify competently to the matters

 set forth herein.

         3.      Land Doctors was founded in 2015. Land Doctors is locally owned and operated in

 Oklahoma, and Land Doctors has years of experience marketing and selling farm and ranch

 property, such as the Property, in Oklahoma. Land Doctors sold approximately 40 such properties

 in 2020 and currently has approximately 18 such properties under contract for marketing and sale.

         4.      Keith, Julie, and the Debtors retained Land Doctors as real estate broker, pursuant

 to that certain Listing Agreement – Exclusive Right to Sell, dated August 18, 2020 (the “Listing

 Agreement”). The Listing Agreement provides for a standard four percent (4%) commission to

 Land Doctors upon the sale of the Property (the “Brokerage Fee”). The Brokerage Fee is calculated

 off of the total sales price of the Property and shall be paid out of the proceeds of the sale.

         5.      Land Doctors has surveyed the Property and prepared a promotional video of the

 Property, which is posted on the Land Doctors’ website. 2 Land Doctors has also listed the Property

 on the major land sites, such as Farm & Ranch Publishing, Lands of America, and LandWatch.

         6.      To date, Land Doctors’ efforts have garnered interest from approximately

 ten potential purchasers and real estate brokers, and Land Doctors has conducted approximately

 five showings of the Property to interested parties. Land Doctors has received one verbal offer for




 2
         Canadian River Rach, The Land Doctors, https://landdoctors.com/property/canadian-river-ranch-mcintosh-
         oklahoma/10167/.



 DECLARATION OF KELLY HURT                                                                          Page 2 of 3
21-60162-rbk Doc#30-2 Filed 05/19/21 Entered 05/19/21 16:32:32 Exhibit B (Declaration
                               of Kelly Hurt) Pg 3 of 3




    the Property and is presently in discussions with a real estate broker regarding a potential written

    offer in the coming weeks.

           7.      The terms of the Listing Agreement are the product of extensive, good-faith, and

    arms'-length negotiations between the Keith, Julie, the Debtors, and Land Doctors (who, to the

    best of my knowledge, are "disinterested persons" as that term is defined under the Bankruptcy

    Code). I believe the Listing Agreement's terms are market and reasonable under the circumstances.

           8.      Other than the aforementioned Brokerage Fee, there is no proposed arrangement

    between the Debtors and Land Doctors for compensation to be paid in these cases.




           Pursuant to 28 U.S.C. S 1746,I declare under penalty of perjury that the foregoing

    statements are true and correct to the best of my knowledge, information, and belief.

    Dated: May 18,2021

                                                  Owner Broker
                                                  Land Doctors, Inc.




    DECLARATIoN oF KELLY HURT                                                                 Page 3   of3
